Citation Nr: 0419723	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  98-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected psychiatric disorder, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from August 1989 to 
December 1997. 

The veteran was granted service connection for a psychiatric 
disorder and for a low back disorder in a June 1998 rating 
decision.  He was awarded a 30 percent disability rating for 
the psychiatric disorder and a noncompensable rating for the 
back disorder.  The veteran disagreed with the June 1998 
rating decision and initiated this appeal.  The veteran 
perfected his appeal with the timely submission of his 
substantive appeal (VA Form 9) in October 1998. 

In September 2003, the Board remanded these issues to the 
agency of original jurisdiction for initial consideration and 
adjudication of additional evidence in compliance with 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  A supplemental statement of 
the case (SSOC) was issued in February 2004 which continued 
the previous denials.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

Issues not currently on appeal

The Board observes that in addition to remanding the issues 
listed above, its September 2003 decision included decisions 
on two other issues which were on appeal at that time, namely 
entitlement to increased disability ratings for a service 
connected respiratory disorder and for a right knee disorder.  
The Board's decision as to those issues is final.  See 38 
C.F.R. § 20.1100 (2003).  Accordingly, those issues will be 
addressed no further herein.

In a July 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for bone spurs of 
the feet and for a cardiovascular disorder.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

For reasons which will be expressed immediately below, the 
Board finds that this case must once gain be remanded.

Reasons for remand

Medical evidence

In a VA Form 21-4138 received by the Board in March 2004, the 
veteran indicated that his service-connected psychiatric 
disorder and low back disorder had worsened.  He further 
indicated that he had been recently treated by VA and 
requested that his recent treatment records be obtained and 
considered.  Moreover, in the June 2004 informal hearing, the 
veteran's representative specifically requested that the 
veteran be afforded a current VA examination of his service 
connected low back and psychiatric disorders.  

VA's duty to assist the veteran includes obtaining medical 
records identified by the veteran, and includes obtaining a 
thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Such duty is triggered if a 
veteran contends that a service-connected disability has 
become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Further, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), a four-year period had elapsed since the 
veteran's last medical examination of his service-connected 
disability and his claim for an increased rating.  The United 
States Court of Appeals for Veterans Claims (the Court) found 
that before the claim could be fairly adjudicated, a medical 
examination to determine the current level of disability was 
required.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991) ["Where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted"].

With respect to recent VA treatment records, it is well 
established that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Such records must be obtained and actually 
associated with the record on appeal.

The VCAA

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the RO has not informed the veteran of the evidence necessary 
to substantiate his increased rating claims and has not 
informed him of which portion of that evidence is to be 
provided by the him and which part VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Personal hearing

In his October 1998 substantive appeal (VA Form 9), the 
veteran apparently indicated that he wanted a Travel Board 
hearing before a Veterans Law Judge at the RO.  He then 
crossed that out and initialed the change.  In November 1998, 
the veteran's representative requested a local RO hearing.  
On a February 1999 VA Form 9, the veteran clearly marked that 
he did not want a Board hearing.  
In January 2001, the RO sent the veteran a letter, informing 
him that if he still desired a hearing he must so notify the 
RO.  No such request was received.  

However, the veteran's representative made the following 
statement in the October 2002 VA Form 646, "in light of his 
request for a local hearing, we will conduct further argument 
on the issues on appeal in order to justify a higher 
evaluation."  In June 2003, the Board asked the veteran's 
representative to contact the veteran and clarify his wishes 
with respect to a hearing.  In August 2003, the veteran's 
representative responded that it had made efforts to contact 
the veteran via phone and at his last known address; however, 
he could not be reached.  

While the record indicates that the veteran has been given 
ample notice and consideration with respect to his right to a 
hearing, and it appears that he does not desire such a 
hearing, the veteran should be informed that he may still 
request a hearing with respect to the issues on appeal.

Accordingly, for the reasons stated above, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  The veteran should also be informed 
of his right of a personal hearing if he 
so desires.

2.  VBA should obtain recent VA medical 
records referenced by the veteran and 
associate them with the veteran's VA 
claims folder.

3.  VBA should then schedule the veteran 
for evaluations of his service connected 
low back and psychiatric disorders to 
determine the current severity and 
manifestations of each service-connected 
disability.  The examiners should review 
the veteran's claim file in conjunction 
with the examinations.  

?	The spine evaluation should address both 
the current version of the General 
Formula pertaining to disorders of the 
spine and intervertebral disc syndrome as 
well as the versions that were effective 
prior to September 26, 2003 (prior to 
September 23, 2002 for intervertebral 
disc syndrome).  The extent of disability 
resulting from the veteran's spine 
disability should be described by the 
examiner as completely as possible.
?	The VA psychiatric examination should 
include the examiner's assessment of the 
degree of occupational and social 
impairment caused by the service-
connected psychiatric symptomatology as 
well as assignment of a global assessment 
of functioning (GAF) score consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), 
with an explanation of what the assigned 
score represents.  

Reports of the examinations should be 
associated with the veteran's VA claims 
folder. 

4.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If either claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case addressing those issues.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

